Acknowledgment
The amendment filed on March 9, 2022 responding to the Office Action mailed on January 21, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 9, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a manufacturing method of a display panel, wherein the display panel includes a display area and a bending area, and the manufacturing method comprises steps of: forming a buffer on at least one portion of a first base, wherein the first base is a substrate located in the bending area, and the buffer is made by nano-imprinting or melting; forming a release film on an upper surface of the buffer; forming a first flexible substrate on the buffer having the release film; forming display units on the first flexible substrate; and removing the release film to separate the buffer from the first flexible substrate, so that a groove is formed on the first flexible substrate at a position corresponding to the buffer. 
Regarding claim 8 the prior art fails to disclose a manufacturing method of a display panel, wherein the display panel includes a display area and a bending forming a first flexible substrate on the buffer; forming display units on the first flexible substrate; and removing the buffer from the first flexible substrate, so that a groove is formed on the first flexible substrate at a position corresponding to the buffer. 
Regarding claim 17 the prior art fails to disclose an electronic equipment, including a controller and a memory configured to store instructions, wherein the controller is configured to execute the instructions to implement the manufacturing method of the display panel according to claim 1 where Examiner notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  
Claims 2-7 and 9-16 depend directly or indirectly on claims 1 or 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893